DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-8 and 18-19 are allowed.
The following is an examiner’s statement of reasons for allowance: Wilsey (US 20120186165) discloses a method of manufacturing a cross-corrugated support structure, said method comprising the steps of providing a mold having a molding surface (Figure 8-9, roof panel-46), the molding surface being a continuous surface having a first plurality of corrugations (Figure 3, 8-9, [0074]-[0075]), the first plurality of corrugations being defined by a series of alternating primary ridges and primary grooves extending a length of the molding surface in a first direction (Figure 3, 8-9 coating layer-34 with triangular peaks and valleys defined as primary ridges and valleys), wherein each primary ridge and primary groove has a face extending there between (Figure 8-9). In the same filed of endeavor pertaining to the art , Lassen (US 5797230) discloses the second plurality of corrugations being defined by a series of secondary ridges (Figure 1, 6 , sidewall-6 with upward domed shape ridges-7 and downward flanges/groove-8) extending a length of the molding surface in a second direction (Figure 1), intersecting with the first direction such that each corrugation within the second plurality of corrugations intersects the face extending between each primary (Figure 1, the domes of Lassen form peaks and valleys in two directions that intersect one-another). However, the above references didn’t disclose each secondary ridge and secondary groove is disposed on a surface of the face extending between each primary ridge and primary groove deemed to be novel and unobvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEBJANI ROY whose telephone number is (571)272-8019.  The examiner can normally be reached on 9:30-5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison HIndenlang can be reached on 571-270-7001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/DEBJANI ROY/Examiner, Art Unit 1741                 

/MARC C HOWELL/Primary Examiner, Art Unit 1774